Leventritt, J.
This judgment must be affirmed. All but one of the questions argued by the appellant are disposed of by the finding of fact of the justice below. The action was for three months’ rent under a monthly tenancy at a stipulated rental. The defense was that as a result of a fire, access to the premises- occupied by the defendants was made difficult, seriously interfering with the conduct of their business, and that as a consideration of their remaining in the premises after suitable repairs had been made it was agreed that the rent for the month in which the fire occurred should be apportioned, and that no rent should be charged until the premises should have been restored to the *547original condition. There thus being valid consideration for the modification of the terms of the original letting, and the justice having seen fit to give credence to the defendants’ version of the agreement, his finding of fact should be accepted inasmuch as there is nothing in the record to establish that injustice has.been done. It has been held too often to need citation of authority that an appellate court will not disturb the decision of a trial justice who had the parties before him and who was, presumably, better able to judge of the credibility to be accorded to the several versions of a transaction, merely because it might have reached a different conclusion on a reading of the evidence. The appellant also urges the proposition that an agent to collect rents has no power to alter or vary the terms of the original hiring or letting either as to rent or tenure. This is unquestionably the rule in the case of an agent with special and limited authority to collect rent. Davidson v. Blumor, 7 Daly, 205; Fleming v. Ryan, 9 Misc. Rep. 496. But plaintiff’s agent was a general, not a special, one. According to the testimony adduced on behalf of the plaintiff the agent Avas the “ general manager ” of his affairs and fixed the terms of the original letting. On this evidence it must be held that his representative had full authority to make the neAV agreement which the finding establishes to have been made in fact.-
Judgment affirmed, Avith costs.
Bisci-ioff, P. J., and Clabke, J., concur.
Judgment affirmed, with costs.